
	
		II
		110th CONGRESS
		2d Session
		S. 2551
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2008
			Mr. Inhofe (for himself,
			 Mr. Craig, Mr.
			 DeMint, Mr. Barrasso,
			 Mr. Bond, Mr.
			 Alexander, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for the safe development of a repository at
		  the Yucca Mountain site in the State of Nevada, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Nuclear Waste Policy Amendments
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					TITLE I—Licensing
					Sec. 101. Applications.
					Sec. 102. Application procedures; infrastructure
				activities.
					Sec. 103. Connected actions.
					Sec. 104. Waste confidence.
					Sec. 105. Definition of high-level radioactive
				waste.
					TITLE II—Administration
					Sec. 201. Air quality permits.
					Sec. 202. Expedited authorizations.
					Sec. 203. Applicability of law to certain
				materials.
					Sec. 204. Authority for new standard contracts.
				
			2.Findings;
			 purposes
			(a)FindingsCongress finds that—
				(1)progress toward
			 the safe disposal of spent nuclear fuel and high-level radioactive waste will
			 help ensure that the expanded use of nuclear energy will contribute to meeting
			 the growing need of the United States for reliable, cost-effective
			 energy;
				(2)the Federal
			 Government has the responsibility to provide for permanent disposal of spent
			 nuclear fuel, high-level radioactive waste, and waste generated from United
			 States atomic energy defense activities;
				(3)the obligation of
			 the Federal Government to develop a repository provides sufficient grounds for
			 findings by the Nuclear Regulatory Commission that spent nuclear fuel and
			 high-level radioactive waste will be disposed of safely and in a timely
			 manner;
				(4)the electricity
			 consumers and nuclear power plant operators of the United States have paid in
			 excess of $27,000,000,000 in fees and interest to fund disposal of spent
			 nuclear fuel and high-level radioactive waste;
				(5)the National
			 Research Council of the National Academy of Sciences—
					(A)since 1957, has
			 endorsed the concept of deep geologic disposal of high-level radioactive waste
			 as a long-term solution based on scientific and technical analysis; and
					(B)maintains that
			 deep geologic disposal remains as the only long-term solution available for the
			 disposal of high-level radioactive waste;
					(6)in 2002, the
			 Yucca Mountain site was recommended by the President and approved by Congress
			 for development as a deep geologic repository;
				(7)operation of a
			 repository in accordance with the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10101 et seq.) is nearly 20 years behind schedule;
				(8)the delay
			 has—
					(A)resulted in
			 judicial findings of a partial breach of contract on the part of the Federal
			 Government; and
					(B)subjected
			 taxpayers to billions of dollars in liability;
					(9)the Commission
			 should allow the upgrade of non-nuclear infrastructure at the repository site
			 prior to construction in an effort to accelerate progress and reduce taxpayer
			 liability;
				(10)the repository
			 should be licensed to safely use the maximum potential capacity of the
			 repository, based on scientific and technical considerations; and
				(11)the development
			 of the repository should incorporate technological advances to improve
			 protection of public health and safety and the environment on a regular basis
			 while retaining the option of retrieval.
				(b)PurposesThe purposes of this Act are—
				(1)to encourage the expanded contribution of
			 nuclear energy to meet the growing need of the United States for safe,
			 reliable, and cost-effective energy;
				(2)to provide a process for the expeditious
			 and safe development and operation of a repository at the Yucca Mountain
			 site;
				(3)to require periodic system improvements
			 based on advances in technology and understanding to enhance the protection of
			 public health and safety and the environment;
				(4)to clarify the authority of the Secretary
			 to carry out infrastructure activities without prejudicing the consideration of
			 the Commission with respect to repository applications; and
				(5)to provide guidance to the Commission with
			 respect to the consideration by the Commission of spent nuclear fuel and
			 high-level waste disposal during new reactor licensing proceedings.
				3.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Nuclear Regulatory Commission.
			(2)RepositoryThe
			 term repository has the meaning given the term in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			ILicensing
			101.ApplicationsSection 114(b) of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10134(b)) is amended—
				(1)in the subsection
			 heading, by striking application and inserting
			 applications;
				(2)by striking
			 If the President and inserting the following:
					
						(1)In
				generalIf the President
						;
				and
				(3)by
			 adding at the end the following:
					
						(2)Application
				processes
							(A)In
				generalThe Secretary shall submit, and the Commission shall
				review, each application described in this paragraph.
							(B)Application for
				a construction authorization
								(i)Required
				informationAn application for a construction authorization for a
				repository at a site shall contain provisions—
									(I)for the
				establishment of, and preliminary information relating to, a continuing
				program, including underground repository surveillance, measurement, and
				testing and research and development of technologies that may improve the
				safety or operation of the repository—
										(aa)to
				be carried out during the operation of the repository; and
										(bb)to
				monitor, evaluate, and confirm repository performance; and
										(II)for the
				development of a strategy to ensure the ability of the repository to retrieve,
				for a period of not less than 300 years beginning on the date on which the
				repository first commences operation, each quantity of spent nuclear fuel and
				high-level radioactive waste stored at the repository.
									(ii)Authorized
				informationAn application for a construction authorization shall
				not be required to contain any information—
									(I)relating to any
				surface facility other than any surface facility determined by the Secretary to
				be necessary for the initial operation of the repository; and
									(II)that is required
				under subparagraph (D) for an application relating to the permanent closure of
				the repository.
									(C)Application to
				amend a construction authorization to receive and possess spent nuclear fuel
				and high-level radioactive waste
								(i)Required
				informationAn application to
				amend a construction authorization to receive and possess spent nuclear fuel
				and high-level radioactive waste at a repository shall contain provisions for
				the establishment of, and final information relating to—
									(I)a continuing
				program, including underground repository surveillance, measurement, and
				testing, and research and development of technologies that may improve the
				safety or operation of the repository—
										(aa)to
				be carried out during the operation of the repository; and
										(bb)to
				monitor, evaluate, and confirm repository performance;
										(II)a procedure to
				provide for periodic revisions of the license of the repository that shall be
				conducted—
										(aa)to
				modify the license based on the results of the program described in subclause
				(I); and
										(bb)at
				intervals of not more than 50 years; and
										(III)a program to
				ensure the ability of the repository to retrieve, for a period of not less than
				300 years beginning on the date on which the repository first commences
				operation, each quantity of spent nuclear fuel and high-level radioactive waste
				stored at the repository.
									(ii)Authorized
				informationAn application to amend a construction authorization
				for permission to receive and possess spent nuclear fuel and high-level
				radioactive waste shall not be required to contain—
									(I)any information
				that was included in an application or considered by the Commission in
				connection with the issuance of a construction authorization for the repository
				for which authorization to receive and possess the spent nuclear fuel and
				high-level radioactive waste is sought; or
									(II)any information
				that is required under subparagraph (D) for an application relating to the
				permanent closure of the repository.
									(iii)Requirements
				relating to authorizationIf the Commission approves an
				application to amend a construction authorization to receive and possess spent
				nuclear fuel and high-level radioactive waste, the Commission shall impose such
				requirements relating to the program, periodic amendment, and retrievability as
				the Commission determines to be appropriate.
								(D)Application to
				permanently close repository
								(i)Authority of
				SecretaryThe Secretary may submit to the Commission an
				application to permanently close the repository.
								(ii)ContentsAn
				application to permanently close the repository shall contain information that
				is sufficient to demonstrate to the Commission that there is a reasonable
				expectation that the health and safety of the public will be adequately
				protected from any release generated by any radioactive material disposed of in
				the repository in accordance with each standard promulgated pursuant to section
				801 of the Energy Policy Act of 1992 (42 U.S.C. 10141 note; Public Law
				102–486).
								.
				102.Application
			 procedures; infrastructure activitiesSection 114 of the Nuclear Waste Policy Act
			 of 1982 (42 U.S.C. 10134) is amended by striking subsection (d) and inserting
			 the following:
				
					(d)Commission
				action
						(1)Review of
				regulationsThe Commission
				shall review and modify each applicable regulation promulgated by the
				Commission as determined to be necessary by the Commission to ensure that each
				application described in subsection (b)(2) contains sufficient information for
				the Commission to determine whether the repository could be operated for a
				period of not less than 300 years beginning on the date on which the repository
				first commences operation.
						(2)Approval process
				relating to application for construction authorization
							(A)Application
				deadlineNot later than June 30, 2008, the Secretary shall submit
				to the Commission an application for a construction authorization for a
				repository site.
							(B)ConsiderationThe
				Commission shall consider the application for a construction authorization in
				accordance with the informal hearing process described in subpart L of part 2
				of chapter 1 of title 10, Code of Federal Regulations (as in effect on January
				1, 2006).
							(C)Authorization
				of constructionUpon review and consideration of an application
				for a construction authorization, the Commission shall approve the application
				if the Commission determines that there is a reasonable expectation that the
				health and safety of the public will be adequately protected for a period of
				not less than 300 years beginning on the date on which the repository first
				commences operation.
							(D)Final decision
				deadline
								(i)In
				generalExcept as provided in clause (ii), not later than 3 years
				after the date on which the Secretary submits to the Commission an application
				for a construction authorization under subparagraph (A), the Commission shall
				carry out all activities relating to the consideration of an application for
				all or part of a repository, including—
									(I)a sufficiency
				review and docketing of the application;
									(II)the completion
				of safety and environmental reviews;
									(III)the conduct of
				hearings; and
									(IV)the issuance of
				a final decision approving or disapproving the issuance of a construction
				authorization.
									(ii)ExceptionThe Commission may extend the deadline
				described in clause (i) by a period of not more than 1 year if, not less than
				30 days before the date on which the deadline occurs, the Commission complies
				with each reporting requirement described in subsection (e)(2).
								(E)AdministrationIn carrying out the actions required by
				this section, the Commission shall—
								(i)issue such partial initial decisions as the
				Commission determines to be appropriate to expedite the review of applications
				described in subparagraph (A); and
								(ii)consider each
				application, in whole or in part, in accordance with law applicable to the
				application.
								(3)Approval process
				relating to application to amend a construction authorization to receive and
				possess spent nuclear fuel and high-level radioactive waste
							(A)Submission of
				applicationIf the Commission
				approves an application for a construction authorization under paragraph (2),
				not later than 90 days after the effective date of the construction
				authorization, the Secretary shall submit to the Commission an application to
				amend the construction authorization to receive and possess spent nuclear fuel
				and high-level radioactive waste.
							(B)Consideration
								(i)In
				generalThe Commission shall consider an application to amend a
				construction authorization to receive and possess spent nuclear fuel and
				high-level radioactive waste in accordance with—
									(I)the informal
				hearing process described in subpart L of part 2 of chapter 1 of title 10, Code
				of Federal Regulations (as in effect on January 1, 2006); and
									(II)discovery
				procedures to minimize the burden of each party of submitting to the Commission
				documents that the Commission determines are not necessary for the Commission
				to approve the application for an authorization to receive and possess spent
				nuclear fuel and high-level radioactive waste.
									(ii)Matters
				resolved during approval of construction authorizationIn
				considering an application to amend a construction authorization to receive and
				possess spent nuclear fuel and high-level radioactive waste under clause (i),
				the Commission shall consider to be resolved each matter resolved during the
				consideration by the Commission of the construction authorization that is the
				subject of the application.
								(C)Permission to
				receive and possess spent nuclear fuel and high-level radioactive
				wasteUpon review and consideration of an application to amend a
				construction authorization to receive and possess spent nuclear fuel and
				high-level radioactive waste, the Commission shall approve the application if
				the Commission determines that there is a reasonable expectation that the
				health and safety of the public will be adequately protected for a period of
				not less than 300 years beginning on the date on which the repository first
				commences operation.
							(D)Final decision
				deadline
								(i)In
				generalExcept as provided in
				clause (ii), not later than 540 days after the date on which the Secretary
				submits to the Commission an application to amend a construction authorization
				to receive and possess spent nuclear fuel and high-level radioactive waste
				under subparagraph (A), the Commission shall issue a final decision approving
				or disapproving the issuance of a license to receive and possess spent nuclear
				fuel and high-level radioactive waste.
								(ii)ExceptionThe Commission may extend the deadline
				described in clause (i) by a period of not more than 180 days if, not less than
				30 days before the date on which the deadline occurs, the Commission complies
				with each reporting requirement described in subsection (e)(2).
								(4)Review of
				regulations relating to applications for permanent closureTo
				conform the application process for the permanent closure of the repository
				with the requirements of this Act, the Commission shall review and modify each
				regulation promulgated by the Commission relating to the application process
				for the permanent closure of a repository.
						(5)Infrastructure
				activities
							(A)Authority of
				SecretaryAt any time before
				or after the Commission issues a final decision on an application for a
				construction authorization under paragraph (2), the Secretary may carry out
				infrastructure activities that the Secretary determines to be necessary or
				appropriate to support the construction of a repository at the Yucca Mountain
				site or transportation to the Yucca Mountain site of spent nuclear fuel and
				high-level radioactive waste, including—
								(i)safety
				upgrades;
								(ii)site preparation
				activities;
								(iii)the construction
				of—
									(I)a rail line to
				connect the Yucca Mountain site with the national rail network; and
									(II)any facility
				necessary for the operation of the rail line described in subclause (I);
				and
									(iv)the construction,
				upgrade, acquisition, or operation of—
									(I)electrical grids
				or facilities;
									(II)related
				utilities;
									(III)communication
				facilities;
									(IV)access
				roads;
									(V)rail lines;
				and
									(VI)nonnuclear
				support facilities.
									(B)Compliance
								(i)In
				generalSubject to clause (ii), in carrying out any
				infrastructure activity under subparagraph (A), the Secretary shall comply with
				each applicable requirement under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(ii)Authority of
				SecretaryIf the Secretary determines that an environmental
				impact statement, environmental assessment, or other environmental analysis
				required under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) is required in carrying
				out an infrastructure activity under subparagraph (A), the Secretary shall not
				be required to consider in that statement, assessment, or analysis—
									(I)the need for the
				action;
									(II)any alternative
				action; or
									(III)any no-action
				alternative.
									(iii)Other Federal
				agencies
									(I)In
				generalIf a Federal agency is required to consider the potential
				environmental impact of an infrastructure activity carried out under
				subparagraph (A), the Federal agency shall, without further action, adopt, to
				the maximum extent practicable, any environmental impact statement,
				environmental assessment, or other environmental analysis prepared by the
				Secretary.
									(II)Effect of
				adoption of statementThe
				adoption by a Federal agency of an environmental impact statement,
				environmental assessment, or other environmental analysis under subclause (I)
				shall satisfy each applicable responsibility of the Federal agency relating to
				the applicable infrastructure activity of the Federal agency under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
									(C)Consideration by
				CommissionThe Commission
				shall not consider the fact that the Secretary has undertaken an infrastructure
				activity under this paragraph as a factor in determining whether to approve,
				deny, or condition an application—
								(i)for a construction authorization;
								(ii)to amend a construction authorization to
				receive and possess spent nuclear fuel and high-level radioactive waste;
				or
								(iii)for any other action relating to the
				repository.
								(6)ProceduresIn reviewing applications under this
				subsection, the Commission shall use procedures that ensure the transparent
				review and resolution of key scientific and technical issues in a timely
				manner.
						.
			103.Connected
			 actionsSection 114(f)(6) of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(f)(6)) is amended—
				(1)by striking
			 site, or and inserting site,; and
				(2)by inserting
			 before the period at the end the following: , or any action related to
			 construction or operation of a rail transport system for transporting spent
			 nuclear fuel or high-level radioactive waste to the repository.
				104.Waste
			 confidenceFor purposes of a
			 determination by the Commission on whether to grant, amend, or renew any
			 license to construct or operate any civilian nuclear power reactor or
			 high-level radioactive waste or spent fuel storage or treatment facility under
			 the Atomic Energy Act of 1954 (42
			 U.S.C. 2011 et seq.)—
				(1)the obligation of the Secretary to develop
			 a repository in accordance with the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.) shall provide
			 sufficient and independent grounds for any further findings by the Commission
			 of reasonable assurances that spent nuclear fuel and high-level radioactive
			 waste would be disposed of safely and in a timely manner; and
				(2)no consideration
			 of the environmental impact of the storage of spent nuclear fuel or high-level
			 radioactive waste on the site of the civilian nuclear power reactor or
			 high-level radioactive waste or spent fuel storage or treatment facility under
			 the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), for the period
			 following the term of the license for the facility, shall be required in any
			 environmental impact statement, environmental assessment, environmental
			 analysis, or other analysis prepared in connection with the issuance, amendment
			 or renewal of a license to construct or operate the facility.
				105.Definition of
			 high-level radioactive wasteSection 2 of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10101) is amended by striking paragraph (12) and inserting the
			 following:
				
					(12)High-level
				radioactive wasteThe term high-level radioactive
				waste means—
						(A)the highly
				radioactive material resulting from the reprocessing in the United States of
				spent nuclear fuel, including liquid waste produced directly in reprocessing
				and any solid material derived from such liquid waste that contains fission
				products in sufficient concentrations;
						(B)the highly
				radioactive material described in section 3(b)(1)(D) of the Low-Level
				Radioactive Waste Policy Act (42 U.S.C. 2021c(b)(1)(D) resulting from the
				operation of facilities licensed under section 103 or 104 of the Atomic Energy
				Act of 1954 (42 U.S.C. 2133, 2134); and
						(C)any other highly
				radioactive material that the Commission, consistent with law, may determine by
				rule requires permanent
				isolation.
						.
			IIAdministration
			201.Air quality
			 permitsSection 114 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134) is amended by adding at the
			 end the following:
				
					(g)Air
				quality
						(1)In
				generalThe Administrator shall issue, administer, and enforce
				any air quality permit or requirement applicable to any facility under the
				jurisdiction of, or any activity carried out by, a Federal agency that is
				subject to the requirements of this Act.
						(2)Preemption of
				State lawsNo State or political subdivision of a State may
				issue, administer, or enforce any air quality permit or requirement applicable
				to any facility under the jurisdiction of, or any activity carried out by, a
				Federal agency that is subject to the requirements of this
				Act.
						.
			202.Expedited
			 authorizationsSection 120 of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10140) is amended—
				(1)in subsection
			 (a)(1)—
					(A)in the first
			 sentence, by inserting , or the conduct of an infrastructure
			 activity, after repository;
					(B)by inserting
			 , State, local, or tribal after Federal each
			 place it appears; and
					(C)in the second
			 sentence, by striking repositories and inserting a
			 repository or infrastructure activity;
					(2)in subsection
			 (b), by striking , and may include terms and conditions permitted by
			 law; and
				(3)by adding at the
			 end the following:
					
						(c)Failure To
				grant authorizationAn agency or officer that fails to grant
				authorization by the date that is 1 year after the date of receipt of an
				application or request from the Secretary subject to subsection (a) shall
				submit to Congress a written report that explains the reason for the failure to
				grant the authorization (or to reject the application or request) by that
				date.
						(d)Treatment of
				actionsFor the purpose of applying any Federal, State, local, or
				tribal law or requirement, the taking of an action relating to a repository or
				an infrastructure activity shall be considered to be—
							(1)beneficial, and
				not detrimental, to the public interest and interstate commerce; and
							(2)consistent with
				the public convenience and
				necessity.
							.
				203.Applicability
			 of law to certain materialsSubtitle A of title I of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10131 et seq.) is amended by adding at the end the following:
				
					126.Applicability
				of law to certain materialsSection 6001(a) of the Solid Waste Disposal
				Act (42 U.S.C. 6961(a)) shall not apply to—
						(1)any material, the title of which is in the
				possession of the Secretary, if the material is transported or stored in a
				package, cask, or other container that the Commission has certified for
				transportation or storage of that type of material; or
						(2)any material located at the Yucca Mountain
				site for disposal if the management and disposal of the material is managed or
				disposed of in accordance with a license issued by the
				Commission.
						.
			204.Authority for
			 new standard contractsSection
			 302(a)(5) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)(5)) is
			 amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting
			 appropriately;
				(2)by striking
			 (5) Contracts and inserting the following:
					
						(5)Requirements
				relating to contracts
							(A)In
				generalSubject to subparagraph (B), a
				contract
							;
				and
				(3)by adding at the
			 end the following:
					
						(B)Civilian
				nuclear power reactorsAfter the date of enactment of the
				Nuclear Waste Policy Amendments Act of
				2008, for any civilian nuclear power reactor for which a license
				application is filed with the Commission in accordance with section 103 or 104
				of the Atomic Energy Act of 1954 (42 U.S.C. 2133, 2134), a contract under this
				section shall—
							(i)not later than 60
				days after the date on which the Commission dockets the license application, be
				entered into by the Secretary;
							(ii)be consistent
				with the standard contract for disposal of spent nuclear fuel and/or high-level
				radioactive waste described in section 961.11 of title 10, Code of Federal
				Regulations (as in effect on January 1, 2006);
							(iii)require that
				not later than 35 years after the date on which the civilian nuclear power
				reactor first commences commercial operation, the Secretary take title to,
				transport, and dispose of the spent nuclear fuel or high-level radioactive
				waste of the civilian nuclear power reactor; and
							(iv)not contain any
				provision that provides for the adjustment of the 1.0 mil per kilowatt-hour fee
				established by paragraph
				(2).
							.
				
